Citation Nr: 0734843	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  03-33 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee 
disability as secondary to a service-connected left knee 
disability.

2. Entitlement to service connection for a low back 
disability as secondary to a service-connected left knee 
disability.

3. Entitlement to service connection for a disability 
manifested by right hip pain as secondary to a service-
connected left knee disability.

4. Entitlement to service connection for a disability 
manifested by left hip pain as secondary to a service-
connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1981 to May 1984.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  In October 2005, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is of record.  The case was 
previously before the Board in December 2005 when it was 
remanded for further development and in April 2007 when it 
was referred to the Veterans Health Administration (VHA) for 
an advisory medical opinion.


FINDINGS OF FACT

1. The veteran is shown to have right knee chondromalacia and 
degenerative meniscal tears; competent evidence relates his 
right knee disability to his service-connected left knee 
disability.

2. The veteran is shown to have low back strain; competent 
evidence relates the low back strain to his service-connected 
left knee disability.

3. The veteran is not shown to have a chronic disability of 
either hip.


CONCLUSIONS OF LAW

1. Service connection for a right knee disability as 
secondary to service-connected left knee disability is 
warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2007).
2. Service connection for a low back disability as secondary 
to service-connected left knee disability is warranted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2007).

3. Service connection for a disability manifested by right 
hip pain as secondary to service-connected left knee 
disability is not warranted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.310 (2007).

4. Service connection for a disability manifested by left hip 
pain as secondary to service-connected left knee disability 
is not warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims.  While he did not receive 
complete notice prior to the initial rating decision, January 
and May 2006 letters provided certain essential notice prior 
to the readjudication of his claims.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The letters explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claims.  He has had ample opportunity to respond/ supplement 
the record and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the May 2006 letter 
informed the veteran of disability rating and effective date 
criteria.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in February 2003 and July 
2006.  The veteran has not identified any pertinent evidence 
that remains outstanding.  As noted above, in April 2007, the 
Board obtained a VHA advisory opinion in these matters.  In 
an August 2007 letter, the Board notified the appellant of 
the opinion, provided him with a copy, and informed him that 
he had 60 days to submit any additional evidence or argument 
in support of his claims.  The Board is authorized to obtain 
advisory opinions from the VHA, and there is no need to 
remand the case to the RO for initial consideration of the 
VHA opinion.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 419 F.3d 1317 (Fed. Cir. 2005).  Thus, VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that the veteran has not alleged 
that any disability at issue is directly related to his 
service.  Harder v. Brown, 5 Vet. App. 183 (1993) (finding 
that a secondary service connection claim is separate and 
distinct from a direct service connection claim).  

Secondary service connection is warranted for disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); see also Harder, 5 
Vet. App. at 187.  The threshold legal requirements for a 
successful secondary service connection claim are: (1) 
Evidence of a current disability for which secondary service 
connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence 
of a nexus between the two.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

As the veteran has established service connection for a left 
knee disability, what remains to be shown regarding his 
claims is that he has current low back, right knee, and right 
and left hip disabilities that were caused or aggravated by 
his service-connected left knee disability.



Right Knee and Low Back Disabilities

The evidence of record supports a finding that the veteran 
has right knee and low back disabilities that were aggravated 
by his service connected left knee disability.  An October 
2005 MRI reveals right knee chondromalacia and degenerative 
meniscal tears, while a July 2006 VA examination report 
provides a diagnosis of low back strain.  

With respect to the right knee, the veteran has reported that 
he had arthroscopic surgery on his right knee in 1992.  A 
February 2003 VA examination report states that abnormal 
right shoe pattern wear indicates the veteran walks and/or 
stands with "abnormal weight bearing favoring the left 
leg."  

A VHA advisory opinion, received in July 2007, provides the 
following opinion regarding the veteran's right knee 
disability:

I do feel that the right knee problem was caused 
by the left knee condition.  I would say that the 
degree of knee disability prior to aggravation was 
none and the degree of knee disability existing 
now is moderate to severe.  There is evidence as 
early as 2002, radiographically, of abnormalities 
in the right knee.

Regarding the veteran's low back strain, an October 2005 
letter from E. C. R., a chiropractor, provided the following 
opinion:  "[The veteran's] left leg is in effect about 1" 
shorter than his right, which in turn induces twisting and 
misalignment in his pelvis.  This in turn places great stress 
on the biomechanics of his low back and thereby induces 
constantly recurring positional strain and pain."  

The July 2007 VHA advisory opinion notes that the veteran had 
a 1" leg length discrepancy and opined that "[p]erhaps some 
of his leg length discrepancy would be due to the knee, but 
not all of it.  I do think that the leg length discrepancy 
and the arthritic knee, in agreement with the statement of 
the chiropractor [E. C. R.] would be causative for this 
patient's low back strain."  The specialist provided the 
following conclusion regarding whether the veteran's low back 
strain was aggravated by his left knee disability:

It is my opinion that there is a 50% or better 
probability that the veteran's low back strain was 
aggravated by the knee injury and the resulting 
portion of the leg length discrepancy. . . . I do 
not, as I read the records, see any indication of 
a pre-existing back strain and I think that the 
degree of disability existing at the aggravation 
is moderate, on a mild/moderate/severe degree of 
disability.

The Board notes that the record contains contrary opinions 
from a July 2006 VA examiner.  The examiner stated that he 
could not determine whether the veteran's low back strain and 
right knee disability were related to his left knee 
disability without resorting to mere speculation because he 
was not aware of any medical literature that indicated a back 
problem could be caused by a knee problem.  Notably, while 
the July 2006 VA examiner indicated that he reviewed the 
veteran's claims file, he did not comment on the October 2005 
letter from E. C. R. or the February 2003 VA examiner's 
report.  Additionally, his opinion did not provide any 
rationale regarding the conclusion that the right knee 
disability is not related to the left knee disability, as the 
examiner's rationale only states that no medical literature 
was found regarding the relationship between the back and the 
knee.  Hence, it does not appear that the July 2006 
examiner's opinion was based on consideration of all 
pertinent evidence of record and he did not provide a clear 
rationale.  Additionally, it is phrased in terms that are 
speculative, and the Court has held that medical evidence 
that is speculative, general, or inconclusive cannot be used 
to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

In summary, the July 2007 VHA opinion must be given the 
greatest probative weight, as it reflects claims file review 
and a familiarity with the veteran's medical history, is 
supported by detailed findings, and provides an explanation 
of the rationale for the opinions given.  Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  Thus, the evidence shows that 
the veteran's left knee disability caused or aggravated both 
his right knee and low back disabilities.  Resolving 
reasonable doubt in his favor, the Board concludes that 
service connection is warranted for the veteran's right knee 
and low back disabilities.

Right and Left Hip Pain

The evidence of record does not support that the veteran has 
a current right or left hip disability manifested by hip pain 
and caused or aggravated by his service-connected left knee 
disability.

An October 2005 VA treatment record shows the veteran 
complained of having low back pain that sometimes radiated 
into the hip area.

On July 2006 VA examination, the veteran reported having 
bilateral hip pain that prevented him from climbing stairs; 
made it difficult for him to squat down and come back up; and 
made it hard for him to crawl under houses in his employment 
as an exterminator.  X-rays of both hips were normal.  The 
diagnosis was bilateral hip strain.  The examiner stated that 
he could not determine whether bilateral hip pain was related 
to the veteran's service-connected left knee disability 
"without resorting to mere speculation."  The examiner's 
rationale was that there was no medical literature supporting 
that hip conditions are caused by knee problems.  

The July 2007 VHA advisory opinion provided the following 
opinion regarding the veteran's bilateral hip condition:

It is my opinion that, as I review the records, I 
saw no indication of any objective findings, 
either clinically or radiographically, of 
abnormality of the hips.  I thus do not feel 
there is a hip strain, and therefore it is not 
caused by the left knee disability.

Significantly, pain alone, without a diagnosed or underlying 
malady or condition, is not a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, vacated and remanded in part 
on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  While the 
July 2006 VA examiner found the veteran had bilateral hip 
strain, the Board finds that the VHA specialist's opinion is 
more probative.  It is clear the VHA specialist reviewed the 
veteran's claims file, including the July 2006 VA examiner's 
report, but still concluded that he did not have underlying 
hip disabilities.  Hence, the report and conclusions drawn by 
the July 2007 VHA specialist are in sufficient detail to 
allow the Board to make an informed decision regarding 
whether the veteran has a bilateral hip disability.  See 
Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In the absence of proof of a present disability there is no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Since the first threshold 
requirement necessary to substantiate a secondary service 
connection claim, competent (medical) evidence of current 
disability, is not satisfied for either hip, it is 
unnecessary to proceed any further with analysis of these 
claims.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).


ORDER

Secondary service connection for a right knee disability is 
granted.

Secondary service connection for a low back disability is 
granted.

Secondary service connection for a disability manifested by 
right hip pain is denied.

Secondary service connection for a disability manifested by 
left hip pain is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


